Appellant was convicted of murder, and his punishment assessed at fifteen years confinement in the penitentiary.
The court sentenced appellant to serve fifteen years in the penitentiary instead of applying to him the indeterminate sentence law. The judgment will be reformed so as to read that appellant is sentenced to serve a term in the penitentiary of not less than five nor more than fifteen years, and judgment will be so entered and certified to the clerk of the trial court.
No statement of facts nor any bills of exception accompany the record. There is a motion for continuance in the record, but when it was overruled, if an exception was reserved the record does not disclose that fact, consequently it is not presented in a way we can pass on this matter.
The judgment is reformed and affirmed.
Affirmed.